PER CURIAM.
Dennis Budreau, Marcia Budreau, Carnival Cruise Lines, Inc., and Dorothy Litten, R.N., appeal an order granting summary judgment in favor of defendant, Blue Mountain Industries, Inc. We reverse. A review of the record demonstrates that Blue Mountain did not carry its burden of proving the nonexistence of genuine issues of material fact. See Moore v. Morris, 475 So.2d 666 (Fla.1985); Roll v. Talcott, 191 So.2d 40 (Fla.1966). In this product liability action, genuine issues remain unresolved concerning, inter alia, the product’s defectiveness and proximate causation. See Brown v. Glade & Grove Supply Inc., 647 So.2d 1033 (Fla. 4th DCA 1994). Accordingly, the order is reversed.
Reversed and remanded.